DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B, drawn to a substrate being a component of a heat exchanger, in the reply filed on 10/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
Claims 4-5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 4 contains the limitation “an oxide particle” in line 2. It is unclear if this is intended to be the same or different from “an oxide particle” in line 2 of claim 1, from 

Claim 5 contains the limitation “an oxide particle” in line 2. It is unclear if this is intended to be the same or different from “an oxide particle” in line 2 of claim 1, from which claim 5 depends. For the purposes of examination, “an oxide particle” will be considered to mean “the oxide particle”.

Claim 14 contains the limitation “The substrate of claim 11” in line 1. However, claim 11 is not directed towards a substrate, and is instead directed towards a multilayer hydrophobic coating. For the purposes of examination, “The substrate of claim 11” will be considered to mean “The multilayer hydrophobic coating of claim 11”.

Claim 14 recites the limitation "the substrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the substrate” will be considered to mean “a substrate”.

Claim 14 recites the limitation “the substrate is a surface of a heat exchanger” in lines 1-2. However, claim 11, from which claim 14 depends, does not contain a “substrate”. Therefore, it is unclear how this is intended to limit the claim. For the purposes of examination, “the substrate is a surface of a heat exchanger” will be considered to mean that the multilayer hydrophobic coating comprises a substrate that is a surface of a heat exchanger.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maghsoodi et al. (WO 2016/064494 A2, hereafter ‘494).
Claim 1: Maghsoodi ‘494 teaches a hydrophobic multilayer coating (title, [0034]) comprising:
a first coating (claim 1, [0032]), which corresponds to the claimed base layer, comprising silicon oxide particles (claim 17), where the silicon oxide particles can be hollow (claim 17, [0054], [0210]) and have a generally spherical shape (Fig. 15A, [0054]);
a second coating (claim 1, [0032]), which corresponds to the claimed topcoat layer, where the second coating comprises a sol-gel (claim 22, [0023], [0071]); and


Claim 6: Maghsoodi ‘494 teaches that the multilayer coating can comprise a base coat (bottom half of 1502) and a top coat (1501 and top half of 1502) (Fig. 15A, [0215]), where the base coat can comprise a sol gel ([0023], [0071]), and where the base coat can comprise additives ([0023]), which correspond to the claimed dopant.

Claim 7: Maghsoodi ‘494 teaches that a portion of the top coat (top half of 1502) can comprise silica (silicon dioxide) particles (Fig. 15A, [0054], [0210]).

Claim 8: Maghsoodi ‘494 teaches that the oxide particles can be silica (also known as silicon dioxide) particles (claim 17).

Claim 12: Maghsoodi ‘494 teaches that the multilayer hydrophobic coating can be on a substrate (claim 1, abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maghsoodi et al. ‘494 as applied to claim 1 above.
Claim 2: Maghsoodi ‘494 teaches the limitations of claim 1, as discussed above. Maghsoodi ‘494 further teaches that the thickness of the first coating can be 50 to 200 nm ([0087]).
With respect to claim 2, Maghsoodi ‘494 does not explicitly teach that the thickness of the base layer is about 200 nm to about 1000 nm.
However, the claimed thickness of about 200 nm to about 1000 nm is obvious over the coating thickness of 50 to 200 nm taught by Maghsoodi ‘494 because they overlap. See MPEP 2144.05.

Claim 3: Maghsoodi ‘494 teaches the limitations of claim 1, as discussed above. Maghsoodi ‘494 further teaches that the thickness of the second coating can be 50 to 200 nm ([0087]).
With respect to claim 3, Maghsoodi ‘494 does not explicitly teach that the thickness of the topcoat layer is about 200 nm to about 1000 nm.
However, the claimed thickness of about 200 nm to about 1000 nm is obvious over the coating thickness of 50 to 200 nm taught by Maghsoodi ‘494 because they overlap. See MPEP 2144.05.

Claim 4: Maghsoodi ‘494 teaches the limitations of claim 1, as discussed above. Maghsoodi ‘494 further teaches that the silica particles can have a particle size of 10 to 50 nm ([0099]).
With respect to claim 4, Maghsoodi ‘494 does not explicitly teach that the diameter of the oxide particles is about 50 nm to about 100 nm.
However, the claimed particle diameter of about 50 nm to about 100 nm is obvious over the particle size of 10 to 50 nm taught by Maghsoodi ‘494 because they overlap. See MPEP 2144.05.

Claim 5: Maghsoodi ‘494 teaches the limitations of claim 1, as discussed above. Maghsoodi ‘494 further teaches that the silica particles can have a particle size of 10 to 50 nm ([0099]).

However, the claimed particle thickness of about 10 nm to about 20 nm is obvious over the particle size of 10 to 50 nm taught by Maghsoodi ‘494 because they overlap. See MPEP 2144.05.

Claim 10: Maghsoodi ‘494 teaches the limitations of claim 1, as discussed above. With respect to claim 10, Maghsoodi ‘494 does not explicitly teach that the weight percent of the doping agent is about 1% to about 50% based on total weight of the coating.
However, the claimed coating differs from the teachings of Maghsoodi ‘494 only in the concentration of doping agent, and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Claim 11: Maghsoodi ‘494 teaches the limitations of claim 1, as discussed above. Maghsoodi ‘494 further teaches that the coating can have a contact angle of less than 60° ([0021]).
With respect to claim 11, Maghsoodi ‘494 does not explicitly teach that the contact angle of the coating is about 2 degrees to about 20 degrees.
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maghsoodi et al. ‘494 as applied to claim 1 above, and further in view of Andrews (U.S. Patent Application Publication 2016/0287743, hereafter ‘743).
Maghsoodi ‘494 teaches the limitations of claim 1, as discussed above. Maghsoodi ‘494 further teaches that the dopant can be an antimicrobial agent (claim 21).
With respect to claim 9, Maghsoodi ‘494 does not explicitly teach that the dopant comprises silver nitrate, silver oxide, copper sulfate, zinc sulfate, potassium bicarbonate, potassium silicate, or combinations thereof.
Andrews ‘743 teaches a multilayer composition (abstract). Andrews teaches that silver oxide is a suitable antimicrobial agent ([0058]). Both Andrews ‘743 and Maghsoodi ‘494 teach multilayer compositions (‘494, title; ‘743, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silver oxide taught by Andrews ‘743 as the antimicrobial used in the composition taught by Maghsoodi ‘494 because it is a suitable antimicrobial, as taught by Andrews ‘743, and would have been the selection of a known material based on its suitability for the intended use of being an antimicrobial agent in a multilayer composition. See MPEP 2144.07.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maghsoodi et al. ‘494 as applied to claim 11 above, and further in view of Bhushan et al. (U.S. Patent Application Publication 2017/0056834, hereafter ‘834).
Maghsoodi ‘494 teaches the limitations of claim 11, as discussed above. Maghsoodi ‘494 further teaches that the coating can be on a substrate where the substrate is a metal surface (claim 1, [0005]).
With respect to claim 14, Maghsoodi ‘494 does not explicitly teach that the substrate surface is a heat exchanger.
Bhushan ‘834 teaches a multilayer coating composition (abstract), where the multilayer coating is on a metal substrate ([0083]). Bhushan ‘834 teaches that the metal substrate can be a heat exchanger ([0083]). Both Bhushan ‘834 and Maghsoodi ‘494 teach multilayer coating compositions (‘494, title; ‘834, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heat exchanger taught by Bhushan ‘834 as the metal substrate of the coating taught by Maghsoodi ‘494 because it would have been a simple substitution that would have yielded predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713